Citation Nr: 1334148	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  06-23 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a left side and left shoulder disorder, to include as secondary to pulmonary tuberculosis.  

2.  Entitlement to an increased evaluation in excess of 10 percent for residuals of pulmonary tuberculosis. 


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from February 1972 to February 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

As a procedural matter, the Board notes that the Veteran submitted additional evidence in July 2013, after the RO last considered the claim; however, he waived his right to have the evidence considered by the Board.  

The issue of entitlement to service connection for a left side and left shoulder disorder, to include as secondary to pulmonary tuberculosis is remanded to the RO via the Appeals Management Center in Washington, DC.  


FINDING OF FACT

In July 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, that a withdrawal of his appeal is requested for the issue of entitlement to an increased evaluation in excess of 10 percent for residuals of pulmonary tuberculosis.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an increased evaluation in excess of 10 percent for residuals of pulmonary tuberculosis have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (b), (c) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

In a statement received in July 2013, as well as during a July 2013 hearing before the Board, the Veteran withdrew the appeal for the issue of entitlement to an increased evaluation in excess of 10 percent for residuals of pulmonary tuberculosis.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Entitlement to an increased evaluation in excess of 10 percent for residuals of pulmonary tuberculosis is dismissed. 


REMAND

The Veteran contends that his current left side and left shoulder disorder began during his active service, or in the alternative, is due to his pulmonary tuberculosis disorder.  Specifically, during a July 2013 hearing before the Board, the Veteran testified that while in service in 1974 he underwent a biopsy of the lung to assess the severity of his pulmonary tuberculosis.  He further asserted that in order to biopsy the lung, the physician went through his left shoulder on the first attempt, and his left side through his ribcage on the second attempt.  He stated that since such time he has experienced pain, as his left shoulder and left side scars are tender to touch, as well as internally painful due to nerve damage from the inservice biopsy, which has also resulted in painful shortness of breath. 

Service treatment records demonstrate that the Veteran underwent a biopsy of the left pleura in October 1974.  Subsequent records demonstrate continued complaints of pain in the left upper ribcage.  

The Veteran underwent a VA examination in November 2011, during which he reported chronic left side axialla pain and tenderness, as well as discomfort of the left scapula since the inservice biopsy.  Upon examination and review of the claims file, the examiner diagnosed pleural tuberculosis and chronic obstructive pulmonary disease.  The examiner opined that the Veteran's complaints of left thoracic pain that extend to the axillae were "likely" related to the Veteran's T6-7 disc herniation and "less likely" related to the inservice thoracentesis in 1974.    

The November 2011 VA examination is inadequate for purposes of adjudicating the appeal, as the examiner did not provide any rationale for the opinion rendered.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Accordingly, the case must be remanded in order for the Veteran to be afforded another VA examination to determine whether any diagnosed left side and/or left shoulder disorder had its onset in service, or is due to or aggravated by the Veteran's service-connected pulmonary tuberculosis disorder.  The RO must ensure that the VA examiner considers all of the evidence of record, to include the Veteran's October 2012 VA outpatient treatment records.  In this regard, in an October 2012 record, the examiner noted the Veteran's history of tuberculosis pleural effusion, and stated that it "could" potentially be the cause of some of the Veteran's shortness of breath.  The examiner further explained that such symptom "could" be due to a J-receptor activation causing dyspnea, although, she also noted that the Veteran's pulmonary function tests were normal.  

Accordingly, the case is remanded for the following actions: 

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for entitlement to service connection for a left side and left shoulder disorder as secondary to residuals of pulmonary tuberculosis.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded an appropriate VA examination to determine the nature and etiology of any  current left side and/or left shoulder disorder that is present.  The Veteran's claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests and studies must be accomplished.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether the Veteran has a current left side and/or left shoulder disorder, and if so, whether it is related to the Veteran's active military service, or due to or aggravated by the Veteran's service-connected pulmonary tuberculosis disorder.  In providing such opinion, the examiner must comment on the October 1974 service treatment record that shows the Veteran underwent a biopsy of the left pleura.  The examiner must also comment on the service treatment records dated in October and November 1974 that note the Veteran's complaints of pain in the left upper ribcage.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.    

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the  benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


